UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January7, 2009 En Pointe Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-28052 75-2467002 (Commission File Number) (I.R.S. Employer Identification No.) 18701 Figueroa Street Gardena, California 90248 (Address of principal executive offices) (Zip Code) (310) 337-5200 Registrant’s telephone number, including area code Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On January7, 2009, En Pointe Technologies Sales, Inc., a wholly-owned subsidiary of En Pointe Technologies, Inc.,entered into a second amendment of the Limited Liability Company Interest Purchase Agreementwith Allied Digital Services Lmitedto sell a majority interest in its wholly-owned subsidiary, En Pointe Global Services, LLC that was originally executed on July 9, 2008.Under the second amendedagreement that is effective September 22, 2008, the cash consideration of two million dollars ($2,000,000) that was originally due fromAllied Digital Services Limitedon or about September 23, 2008 is amended to be due on February 13, 2009 with accrued interest at 8% per annum payable from September 23, 2008, forward until paid. The foregoing summary of the terms of the amended purchase agreementis subject to, and qualified in its entirety by, such document attached hereto as Exhibit 10.74 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of business acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell Company Transactions. Not applicable. (d) Exhibits: Exhibit Number Description 10.74 Second amendment to July 9, 2008 Limited Liability Company Interest Purchase Agreement between En Pointe Technologies Sales, Inc. and Allied Digital Services Limited, dated January 7, SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. En Pointe Technologies, Inc. January9, 2009 By: /s/ Robert A. Mercer Name: Robert A. Mercer Title: Corporate Secretary
